Judgment, Supreme Court, New York County (Renee A. White, J.), rendered May 6, 2008, convicting defendant, after a nonjury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender whose prior conviction was a violent felony, to a term of 6V2 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. Defendant’s intent to sell the drugs he possessed was established by, among other things, an officer’s testimony that he observed defendant engaging in a drug transaction. Concur— Andrias, J.P., Sweeny, Nardelli, Richter and Abdus-Salaam, JJ.